Citation Nr: 1118982	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-47 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a cervical spine disability (claimed as a neck disability) has been received.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for quadrilateral numbness, claimed as secondary to a cervical spine disability.  

4.  Entitlement to service connection for headaches, claimed as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1978.

A claim for service connection for a neck disability was previously denied by the RO in Indianapolis, Indiana, in September 1995.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO declined to reopen a claim for service connection for a cervical spine disability and denied service connection for quadrilateral numbness and headaches, both claimed as secondary to a cervical spine disability.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

Following the hearing, in May 2011, the Veteran submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).  However, under the circumstances presented (discussed in more detail, below), the Veteran is not prejudiced by the Board's consideration of this evidence, in the first instance.  Regarding characterization of the appeal, the Board notes that, in the October 2009 SOC, the RO addressed the claim for service connection for a cervical spine disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal involving service connection for a cervical spine disability as encompassing the first two matters set forth on the title page.

The Board's decision reopening the claim for service connection for a cervical spine disability (claimed as a neck disability) is set forth below.  The claim for service connection for a cervical spine disability, on the merits, as well as the claims for service connection for quadrilateral numbness and headaches, each claimed as secondary to a cervical spine disability, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a September 1995 rating decision, the RO denied service connection for a neck disability; although notified of the denial in an October 1995 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the September 1995 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability (claimed as a neck disability)., and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service connection for a neck disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for a cervical spine disability (claimed as a neck disability), received since the RO's September 1995 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for service connection for a neck disability in September 1995.  The evidence of record at the time consisted of service treatment and personnel records, and the report of an August 1995 VA spine examination.  

The basis for the RO's September 1995 denial was that, although the Veteran incurred a cervical spine injury in service from a March 1977 automobile accident, the injury was considered acute and transitory, no chronic condition was shown, no continuity of cervical spine symptomatology was shown after service, and the evidence did not show that the Veteran had a cervical spine disability related to his military service. 

Although notified of the denial in an October 1995 letter, the Veteran did not initiate an appeal with the September 1995 RO decision.  See 38 C.F.R. § 20.200.  The RO's September 1995 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in May 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 1995 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 1995 includes records of VA and private treatment of the cervical spine and the report of an October 2008 VA examination, which reflect a diagnosis of cervical spine degenerative joint disease.  Further pertinent evidence added includes a letter from the Veteran's private physician, Dr. L., dated in January 2011, reflecting the opinion that there has been deterioration in the Veteran's neck since his 1977 in-service accident, and an April 2011 letter from Dr. L. indicating that it is possible that the Veteran's current symptoms of pain were initiated in the 1970's following his motor vehicle accident.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a cervical spine disability.  

At the time of the September 1995 rating decision, there was evidence that the Veteran had a neck or cervical spine injury in service; however, there was nothing to support an award of service connection for a current disability related to such injury.  Since the September 1995 decision, medical evidence has been added to the record suggesting that the Veteran may have a current cervical spine disability related to his in-service injury.

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the September 1995 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for current cervical spine disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a cervical spine disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence to reopen the claim for service connection for a cervical spine disability (claimed as a neck disability) has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for a cervical spine disability, on the merits, as well as the other claims remaining on appeal, is warranted.  
In addition to the claim for service connection for a cervical spine disability, the Veteran is claiming service connection for quadrilateral numbness and headaches, each claimed as secondary to cervical spine disability.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).

Service treatment records reflect that, in March 1977, the Veteran suffered injuries after being involved in an automobile accident.  X-rays of the cervical spine were noted to be negative, and the diagnosis was cervical spine strain.

September 1995 cervical spine X-rays showed marked straightening of the normal cervical lordosis, but no evidence of other abnormalities.  VA medical records from September 2003 to March 2007 indicate treatment for chronic neck pain.  They also indicate that, in December 2006, the Veteran fell from scaffolding and injured his neck, and that, following the incident, he reported pain radiating from his neck into his arms and legs.

The report of an October 2008 VA examination indicates that, following examination, including X-rays, the diagnoses were cervical spine degenerative joint disease, muscle tension headaches, and "[a]rm and leg paresthesias-no diagnosis."  With respect to whether the Veteran's cervical spine disability was related to service, the examiner stated that he could not resolve the issue without resort to mere speculation, as the Veteran's report of examination at the time of separation from service did not mention any cervical spine complaints, X-rays done 18 years after the Veteran's service were normal, and cervical arthritic changes were a part of the normal aging process.  The examiner also noted that the Veteran did not have any objective findings of arm and leg paresthesias, and that his subjective complaints did not fit an anatomical pattern.  

However, the Veteran has submitted several statements from private physicians subsequent to the October 2008 VA examination.  An April 2009 letter from Dr. P. notes that the Veteran had been under Dr. P.'s care for five months for left arm pain, and that his arm pain was found to be a C7 radiculopathy.  A January 2011 letter from Dr. L. indicates that the Veteran was under Dr. L.'s neurological care, and that it was Dr. L.'s opinion that there had been deterioration in the Veteran's neck since the accident he had in the military in 1977.  A January 2011 treatment note from the Veteran's private physical therapist, C. L., reflects that the Veteran reported worsening neck pain, that he was originally injured in the military in a motor vehicle accident in 1977, that the Veteran had no other history of injury, and the assessment that the Veteran's motor vehicle accident produced a constant strain and resultant compaction through the cervical spine and degenerative changes.  A March 2011 letter from Dr. P. indicates that the Veteran had undergone an electromyography (EMG) study, which showed subacute left C7 cervical radiculopathy, which was worsening, and which Dr. P. believed needed to be surgically addressed.  An April 2011 letter from Dr. L. indicates that the Veteran's symptoms of pain, mostly in the left arm, "could have started in the 1970s," that the Veteran informed Dr. L. that he had had a motor vehicle accident at that time where his head had been pushed into the roof of the vehicle, which was "apparently documented by military records."  Dr. L. further stated that, over time, the Veteran's situation had escalated, with deteriorated muscle tone, and that it was possible that the Veteran's symptoms were initiated in the 1970s.  

Thus, the letters of Dr. P. and Dr. L. and the January 2011 physical therapy treatment record indicate that a current cervical spine disability, and the residuals thereof, including radiculopathy, may be related to the Veteran's in-service motor vehicle accident.  However, while Dr. L. stated that there had been deterioration in the Veteran's neck since the 1977accident, and that the Veteran's problems "could have started in the 1970s," neither Dr. L. nor Dr. P. has unequivocally indicated that a current cervical spine condition, or any residuals thereof, is as likely as not the result of the Veteran's in-service injury.  Also, there are no treatment records from Dr. L. or Dr. P. associated with the claims file, and no indication of what medical history was considered, other than the Veteran's own given history, or what records were reviewed, if any, by Dr. L. or C. L., prior to formulating their opinions regarding the etiology of the Veteran's cervical spine problems.  In this regard, neither Dr. L. nor C. L. discussed the Veteran's December 2006 neck injury or indicated any awareness of such injury; C. L. explicitly stated that the Veteran had no other history of injury other than his in-service injury.  

However, the Board also notes that that the opinion of the October 2008 VA examiner, with respect to whether the Veteran's cervical spine disability was related to service, is also equivocal, and that the assessment of "[a]rm and leg paresthesias-no diagnosis," with an explanation that the Veteran did not have any objective findings of arm and leg paresthesias, is problematic given the more recent medical findings of cervical radiculopathy, noted above.  

Under these circumstances, the Board finds that further medical examination to clarify diagnoses, and for each established diagnosis, a medical opinion based on full consideration of the Veteran's entire documented medical history and assertions, and supported by clearly-stated rationale, would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for cervical spine disability, and may result in denial of the original claims for service connection.   See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

In its letter, the RO should specifically request that the Veteran provide sufficient information and authorization to enable it to obtain all pertinent treatment records from Dr. L., Dr. P., C. L., and the Mayo Clinic.  In this regard, the Board notes that, in his July 2009 NOD, the Veteran indicated that he had received treatment and extensive testing at the Mayo Clinic, including magnetic resonance imaging (MRI) tests and EMG studies.  During the April 2011 Board hearing, the Veteran reiterated that he had received treatment for his claimed disabilities at the Mayo Clinic.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should specifically request that the Veteran provide sufficient information and authorization to enable it to obtain all pertinent treatment records from Dr. L., Dr. P., C. L., and the Mayo Clinic.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Cervical spine - The examiner should clearly identify current cervical spine disability/ies.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service-in particular, the March 1977 cervical spine injury associated with an automobile accident.

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's December 2006 neck injury, the January 2011 and April 2011 letters of Dr. L., and the January 2011 physical therapy treatment note and assessment of C. L.  

Quadrilateral numbness and headaches - With respect to the Veteran's claimed quadrilateral numbness and headaches, for each, the physician should indicate whether the Veteran has current disability underlying such symptoms .  If so, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the disability (a) was caused or (b) is aggravated (worsened beyond natural progression) by any diagnosed cervical spine disability found to be related to service.  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim for service connection for cervical spine disability, the RO should apply the provisions of 38 C.F.R. § 3.3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


